MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                      Nov 27 2019, 10:20 am

regarded as precedent or cited before any                                       CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael D. Gross                                        Curtis T. Hill, Jr.
Lebanon, Indiana                                        Attorney General of Indiana

                                                        Tiffany A. McCoy
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Jordan Gilliam,                                         November 27, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1055
        v.                                              Appeal from the Boone Superior
                                                        Court
State of Indiana,                                       The Honorable Bruce E. Petit,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        06D02-1708-CM-1533



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1055 | November 27, 2019                   Page 1 of 6
                                             Case Summary
[1]   Following a bench trial, Jordan Gilliam was convicted of class A misdemeanor

      domestic battery and class C misdemeanor illegal consumption of an alcoholic

      beverage. The sole issue Gilliam raises on appeal is whether he knowingly

      waived his right to a jury trial. We affirm.


                                 Facts and Procedural History
[2]   On August 21, 2017, the State charged Gilliam with class A misdemeanor

      domestic battery. An initial hearing was held that same day, and Gilliam was

      given a Defendant’s Rights form. Paragraph one of the form advised Gilliam,


              You have a right to a public and speedy trial of your case, and
              that could be a trial by court or by jury. FOR A
              MISDEMEANOR CHARGE, YOU MAY REQUEST A JURY
              TRIAL IN WRITING AT LEAST TEN (10) DAYS BEFORE
              THE FIRST SCHEDULED TRIAL DATE. FAILURE TO DO
              SO COULD RESULT IN A WAIVER OF JURY TRIAL.


      Appellant’s App. Vol. 2 at 22-23. Gilliam initialed each paragraph of the form

      and signed the bottom of the form.


[3]   The trial court also conducted an advisement of rights, during which the

      following colloquy took place:


              COURT: Now did each of you read, write and understand the
              English language, were you given the advice of rights form and
              did you read it, initial it and sign it? Mr. Gilliam?


              DEFENDANT: Yes sir.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1055 | November 27, 2019   Page 2 of 6
              COURT: Any question about the constitutional rights that are
              contained on that form? How about you Mr. Gilliam?


              DEFENDANT: No sir.


              COURT: It’s my responsibility to advise you of some specific
              constitutional rights you have, on record, so that you understand
              these. You have a right to a trial, and have that trial be public,
              speedy and by jury.… Do you understand each and every one of
              these constitutional rights? Mr. Gilliam?


              DEFENDANT: Yes sir.


              COURT: Any questions over anything we’ve gone over so far,
              the charges that were filed, the statutes under which they were
              brought, potential penalties you face or your constitutional
              rights? Any questions, Mr. Gilliam?


              DEFENDANT: No sir.


      Tr. Vol. 2 at 5-6.


[4]   The trial court scheduled a bench trial for October 11, 2017. After several

      continuances, the trial court scheduled a bench trial for January 29, 2019. On

      January 10, 2019, the State filed a motion to add a charge of class C

      misdemeanor illegal consumption of an alcoholic beverage, which the trial

      court granted. During Gilliam’s initial hearing on the additional charge, he was

      given an identical Defendant’s Rights form, which he initialed and signed. The

      trial court conducted an advisement of rights, during which the following

      colloquy took place:

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1055 | November 27, 2019   Page 3 of 6
              COURT: Did you receive the advice of rights form, did you read
              it, initial it and sign it?


              DEFENDANT: Yes sir.


              COURT: Do you have any question about the constitutional
              rights contained on that form?


              DEFENDANT: No sir.


              COURT: Well it’s my responsibility to advise you of some
              specific constitutional rights you have, on record, so that I can be
              sure you understand these. You have a right to a trial and have
              that trial be public, speedy and by jury.… Do you understand
              each and every one of these rights?


              DEFEDANT: Yes sir.


      Tr. Vol. 2 at 17-18.


[5]   Following a bench trial on March 29, 2019, the trial court found Gilliam guilty

      as charged and sentenced him to one year suspended to probation for the

      domestic battery and fourteen days as time served for the illegal consumption of

      alcohol. This appeal ensued.


                                     Discussion and Decision
[6]   Gilliam asserts that he did not knowingly waive his right to a jury trial because

      the trial court’s advisements regarding that right were inadequate. The right to

      a jury trial in criminal prosecutions is guaranteed by both Article 1, Section 13

      of the Indiana Constitution and the Sixth Amendment to the United States
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1055 | November 27, 2019   Page 4 of 6
      Constitution. “In broad view, federal and Indiana constitutional jury trial

      rights guarantee the same general protection—a criminal defendant must

      receive a jury trial, unless he waives it.” State v. Bonds, 94 N.E.3d 333, 336 (Ind.

      Ct. App. 2018) (quoting Horton v. State, 51 N.E.3d 1154, 1158 (Ind. 2016)),

      trans. denied. “The right to a jury trial in misdemeanor cases is not self-

      executing, but is controlled by Indiana Rule of Criminal Procedure 22.”

      Martinez v. State, 82 N.E.3d 261, 264 (Ind. Ct. App. 2017), trans. denied (2018).

      Rule 22 provides in relevant part that


              [a] defendant charged with a misdemeanor may demand trial by
              jury by filing a written demand therefor not later than ten (10)
              days before his first scheduled trial date. The failure of a
              defendant to demand a trial by jury as required by this rule shall
              constitute a waiver by him of trial by jury unless the defendant
              has not had at least fifteen (15) days advance notice of his
              scheduled trial date and of the consequences of his failure to
              demand a trial by jury.


[7]   Accordingly, in a misdemeanor case, a defendant waives the right to a jury trial

      when


              the record does not contain a timely request for a jury trial and
              establishes that the defendant: (1) was advised of the right to a
              jury trial; (2) had at least fifteen days advance notice of the trial
              date; (3) was advised of the need to file a written demand for a
              jury trial at least ten days before the first scheduled trial date and
              that failure to do so will result in waiver of the right; and (4)
              understood the advisements.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1055 | November 27, 2019   Page 5 of 6
      Dadouch v. State, 126 N.E.3d 802, 804 (Ind. 2019). “We note that [a] defendant

      may be advised of his rights in multiple ways. The court can orally inform him

      of his rights, … the defendant can be given a written advisement, … or the

      defendant can sign a written waiver and file it in open court.” Duncan v. State,

      975 N.E.2d 838, 843 (Ind. Ct. App. 2012).


[8]   It is undisputed that Gilliam made no request for a jury trial. He concedes that

      he received and signed written advisements of his jury trial rights, which

      included an advisement as to the consequences of failing to file a written

      demand. Nevertheless, he maintains that he did not “knowingly” waive his

      right to a jury trial because the trial court’s oral advisements were inadequate

      Appellant’s Br. at 8-9. The record reflects that the trial court orally advised

      Gilliam twice of his right to a jury trial, and Gilliam fails to explain, let alone

      establish with citations to relevant legal authority, how the advisements were

      inadequate. Gilliam has waived this issue, and therefore we affirm. See Cooper

      v. State, 854 N.E.2d 831, 834 n.1 (Ind. 2006) (finding defendant's contention

      waived because it was “supported neither by cogent argument nor citation to

      authority”).


[9]   Affirmed.


      Baker, J., and Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1055 | November 27, 2019   Page 6 of 6